      Case: 3:19-cv-00894-jdp Document #: 33-6 Filed: 08/12/20 Page 1 of 2




                       Soo Line Railroad Company Privilege Log
                           Hemling v. Cedar Creek, LLC et al.
                              Civil Action 3-19-CV-00894


The co-defendant Soo Line Railroad asserts privileged and protected trial-preparation
materials pursuant to Federal Rules of Civil Procedure Rule (5) as follows:


 Document Type                Description                   Privilege
 All correspondence           Correspondence of counsel     Work product, trial-
 between Soo Line Railroad    for Soo Line Railroad         preparation materials,
 Company counsel and          Company with                  Attorney-Client Privilege
 representatives of           Lumbermans Insurance
 Lumbermans Insurance         Company regarding issues
                              of insurance coverage




      Dated August 12, 2020

                           s/ Brian D. Baird
                           State Bar No. 1016157
                           Attorney for defendant, Soo Line Railroad Company d/b/a
                           Canadian Pacific
                           BORGELT, POWELL, PETERSON & FRAUEN, S.C.
                           1243 N. 10th Street, Suite 300
                           Milwaukee, WI 53205
                           Phone: (414) 276-3600
                           Fax: (414) 276-0172
                           E-mail: bbaird@borgelt.com
Case: 3:19-cv-00894-jdp Document #: 33-6 Filed: 08/12/20 Page 2 of 2
